Judgment, Supreme Court, New York County (Carol Berkman, J., on motions; Rena K. Uviller, J., at plea and sentence), rendered September 21, 2005, convicting defendant of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly denied defendant’s suppression motion without granting a hearing. Defendant’s vague and conclusory submission was insufficient either to raise a claim that he discarded the drugs at issue as a reaction to unlawful police conduct or to advance any other basis for suppression (see People v Kolon, 37 AD3d 340, 341 [2007], lv denied 8 NY3d 947 [2007]; People v Coleman, 191 AD2d 390, 392 [1993], affd 82 NY2d 415, 432-433 [1993]). Concur—Saxe, J.P., Sweeny, McGuire and Acosta, JJ.